Citation Nr: 1647893	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Raynaud's Syndrome.  

2.  Entitlement to service connection for a ureteral or bladder disability. 

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to an initial compensable disability for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to July 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for Raynaud's phenomenon, service connection for ureteral repair and bladder repair, and service connection for right rotator cuff tendonitis, and granted service connection for hemorrhoids, with an initial noncompensable disability rating assigned, effective July 3, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets delay in this case, a remand is necessary to allow for a new VA examination and proper development.  

The only VA examination provided in this case was conducted in September 2008.  In the examination report, the examiner indicated that the Veteran denied current right shoulder, ureteral or bladder-related symptoms, and hemorrhoid symptoms and refused a genital and rectal examination.  The report stated that the Veteran signed a form indicating that she refused the examination, but the Board notes that that form was not included with the examination report.  

Following physical examination, the examiner stated that for the claimed conditions of right rotator cuff tendonitis, ureteral repair, bladder repair, and hemorrhoids, there is no diagnosis as there is no pathology on that day's examination.  However, the Veteran has since reported, including during a December 2009 notice of disagreement, that she does in fact have current right shoulder rotator cuff tendonitis and related symptoms, hemorrhoid symptoms which require medication, and incontinence, for which she requires daily medication.  Furthermore, a September 2009 VA treatment record documents reports of urge incontinence of urine.  

The Veteran also reported in an August 2010 VA Form 9 that she did not refuse the genital/rectal examination but that the examiner determined that such an examination was not necessary, and that she specifically wrote that she did not decline the examination on the form she was asked to sign.

Regarding claimed Raynaud's Syndrome, the Veteran contends that her symptoms began during service and have continued since.  Upon examination in 2008, the examiner noted that the Veteran did not report any current symptoms upon examination.  The examiner further stated that the Veteran received a recent diagnosis of CREST syndrome, which has been associated with Raynaud's Syndrome, and stated that almost everyone with CREST has Raynaud's Syndrome.  However, the examiner did not perform any diagnostic testing and, instead, stated that there is no diagnosis of Raynaud's phenomenon as there was no pathology on that day's examination.  

Based on the forgoing, the Board finds that the 2008 VA examination is inadequate to assess the existence and etiology of the claimed right shoulder, bladder/ureteral symptoms, and Raynaud's Syndrome, and to assess the service-connected hemorrhoid symptoms.  Based on the Veteran's statements since the examination, she has current symptoms related to each claimed disability which were not described or demonstrated upon examination, either due to a mistake or due to a worsening of the claimed disability.  As such, a new VA examination must be provided to assess the existence and etiology of the claimed right shoulder, ureteral/bladder, and Raynaud's Syndrome symptoms and disabilities as well as assess the current severity of the service-connected hemorrhoids.  

All outstanding records of ongoing VA treatment must be associated with the claims file.  To that end, it appears that the last VA treatment records considered in a decision by the agency of original jurisdiction (AOJ) are dated through July 2014.  While VA treatment records up to February 2015 are also of record, those records only document mental health treatment and it is unclear whether all VA treatment records since July 2014 have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding and relevant VA medical records created since July 2014 and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, ensure that the Veteran is scheduled for a VA examination to determine whether any current disability of the right shoulder and urethra/bladder is related to service and whether the Veteran has current Raynaud's Syndrome or CREST that is related to service.  The examination must be performed by an examiner who has not previously examined her.  

The examiner must review the claims file in conjunction with the examination.  

All necessary testing, including any testing necessary to diagnose Raynaud's Syndrome or CREST, must be undertaken unless a positive diagnosis can be made without such testing.  The results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner is requested to list all current right shoulder, ureteral/bladder disabilities, and autoimmune disabilities and must specifically state whether the Veteran has right rotator cuff tendonitis, bladder incontinence, and Raynaud's Syndrome and/or CREST.  

The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current such disability had onset in service or is otherwise related to a disease or injury in service, including the documented episodes related to the right shoulder, urethra/bladder repair, and Raynaud's Syndrome symptoms during service.  

The examiner must provide reasons to support any and all opinions.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

3.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination by an examiner who has not previously examined her to ascertain the current severity and manifestations of the hemorrhoid disability.  

The examiner must review the claims file in conjunction with the examination.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner must provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completion of all requested and necessary development, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, furnish to the Veteran and her representative a supplemental statement of the case.  Once they are afforded an opportunity to respond, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




